Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 10, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160721(76)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  ALI A. EL-KHALIL,                                                                                    Richard H. Bernstein
             Plaintiff-Appellant,                                                                      Elizabeth T. Clement
                                                                    SC: 160721                         Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 COA: 329986
                                                                    Wayne CC: 15-008259-CK
  OAKWOOD HEALTH CARE INC., OAKWOOD
  HOSPITAL SOUTHSHORE, OAKWOOD
  HOSPITAL DEARBORN, DR. RODERICK
  BOYES, M.D., and DR. IQBAL NASIR, M.D.,
             Defendants-Appellees.
  __________________________________________/

          On order of the Chief Justice, the motion of defendants-appellees to extend the time
  for filing their answer to the application for leave to appeal is GRANTED. The answer
  will be accepted as timely filed if submitted on or before February 28, 2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 10, 2020

                                                                               Clerk